222 Ga. 521 (1966)
150 S.E.2d 635
WALKER
v.
WALKER.
23655.
Supreme Court of Georgia.
Submitted September 15, 1966.
Decided September 22, 1966.
Stanley H. Nylen, for appellant.
Mildred L. Kingloff, for appellee.
QUILLIAN, Justice.
The Appellate Practice Act of 1965, §§ 4 and 5 (Code Ann. §§ 6-802, 6-803; Ga. L. 1965, pp. 18, 20, 21, as amended, Ga. L. 1966, pp. 493, 495, 496), requires that an *522 appeal to be held valid must be taken from an appealable decision or judgment of the trial court. Where, as in this case, the record discloses there is no judgment of the trial court of the date and description of that appealed from, the requirement of the statute is not met. Gibson v. Hodges, 221 Ga. 779 (147 SE2d 329). The omission is fatal; the appeal must be
Dismissed. All the Justices concur.